Office of Chief Counsel
Internal Revenue Service

memorandum
Number: AM 2020-005
Release Date: 5/29/2020
CC:CORP:03: JNAron-Dine
POSTN-106594-20
UILC:

351.11-00, 358.02-00, 1223.12-00

date:

May 22, 2020

to:

from:

subject:

Third Party Communication: None
Date of Communication: Not Applicable

Scott A. Ballint
Director, Enterprise Activities Practice Area (LB&I)
Robert H. Wellen
Associate Chief Counsel (Corporate)

Holding period following certain 351 transactions
This memorandum discusses the effect on a sole shareholder’s holding period in
corporate stock when the shareholder makes a transfer of money or other property to
the corporation for no consideration. This memorandum may not be used or cited as
precedent.
ISSUE
If a shareholder owns all the stock of a corporation, how does a transfer of
money or other property by the shareholder to the corporation for no consideration (a
“meaningless gesture transaction”) affect the shareholder’s holding period in the
corporation’s stock?
CONCLUSION
A meaningless gesture transaction is subject to section 351(a). Following a
meaningless gesture transaction, the holding period of the portion of each share of the
shareholder’s stock attributable to the transaction is determined by referring to the
transferred money or other property.
BACKGROUND
Various provisions of the Internal Revenue Code (Code) provide favorable
treatment when taxpayers dispose of capital assets with holding periods that exceed
designated periods of time. For example, individual taxpayers generally pay a lower rate
of tax on gain recognized in a sale or exchange of capital assets held for more than one

POSTN-106594-20

2

year (“long-term capital gain”). See sections 1(h) and 1222(3) and (11). The same
principles that apply to this benefit apply to benefits under other Code provisions that
require minimum holding periods.
The Internal Revenue Service (Service) has become aware of transactions that
purport to result in holding periods for corporate stock that are longer than the period of
economic investment. Some of these transactions are described below.
FACTS
In each of the following situations, on January 1, Year 1, an individual
(“Shareholder”) contributes property with negligible value to a newly formed domestic
corporation (“Corporation”), in exchange for all of Corporation’s stock (the “initial
transfer”). Assume that all shares of stock issued to Shareholder are capital assets in
Shareholder’s hands; that no transfer to Corporation is subject to section 351(d) or (e);
and that section 351(g) does not apply to any stock of Corporation.
After the initial transfer, each situation continues as follows.
Situation 1
On August 1, Year 1, Shareholder transfers a substantial amount of money to
Corporation for no consideration, and Corporation invests the money in property that
appreciates in value. On February 1, Year 2, Shareholder sells all of the stock in
Corporation for a price that reflects the unrealized appreciation in the property, so that
gain is recognized to Shareholder. Shareholder claims that all of the stock has a holding
period exceeding one year (from January 1, Year 1).
Situation 2
On March 1, Year 1, Shareholder invests a substantial amount of money in
property that appreciates in value. On August 1, Year 1, Shareholder transfers the
appreciated property to Corporation for no consideration. On February 1, Year 2,
Shareholder sells all of the stock in Corporation for a price that reflects the unrealized
appreciation in the property, so that gain is recognized to Shareholder. Shareholder
claims that all the stock has a holding period exceeding one year (from January 1, Year
1).
LAW AND ANALYSIS
In each of Situations 1 and 2, Shareholder recognizes no gain or loss on the
initial transfer. Section 351(a).
Shareholder’s transfer to Corporation of money (Situation 1) or appreciated
property (Situation 2) on August 1, Year 1 (each a “subsequent transfer”) is also a
transfer to which section 351 applies, even though Shareholder does not receive any
additional stock. Lessinger v. Commissioner, 872 F.2d 519, 522 (2d Cir. 1989) (“[T]he

POSTN-106594-20

3

exchange requirements of section 351 are met where a sole stockholder transfers
property to a wholly-owned corporation even though no stock or securities are issued
therefor. Issuance of new stock in this situation would be a meaningless gesture.”); see
Rev. Rul. 64-155, 1964-1 C.B. 138 (treating contribution of appreciated property to
wholly owned corporation as exchange described in section 351 even though transferor
did not receive additional stock); see also Jackson v. Commissioner, 708 F.2d 1402,
1405 (9th Cir. 1983) (“We assume section 351 applies [to transfer of a joint venture
interest to a controlled corporation] even though no exchange of stock occurred
because the transfer was to a wholly owned corporation”); Rosen v. Commissioner, 62
T.C. 11, 19 (1974) (applying section 351 without discussing the fact that no stock
appears to have been issued).
After the subsequent transfer in each Situation, Shareholder’s stock in
Corporation has a split basis and a split holding period to reflect the initial transfer and
the subsequent transfer. Cf. Rev. Rul. 85-164, 1985-2 C.B. 117 (shares of stock
received in an exchange to which section 351 applies, for property with different bases
and holding periods, have split bases and split holding periods for purposes of
determining long-term or short-term capital gain or loss); Rev. Rul. 62-140, 1962-2 C.B.
181 (shareholder has split basis and split holding period after transferring money to
exercise conversion right in convertible debenture, with the portion attributable to the
money having holding period dating from the transfer).
In both Situation 1 and Situation 2, the split basis and split holding period of
Shareholder’s stock reflect the economics of the transactions. After the subsequent
transfer in each of the situations, a portion of the value of each share is attributable to
the value added by the subsequent transfer, and the basis of Shareholder’s stock
includes the transferred money or the basis of the transferred property. Splitting the
basis of each share of stock is consistent with the treatment of a section 351 exchange
in which a transferor transfers several assets to a corporation, in exchange for stock
and securities of the transferee corporation and other property. See Rev. Rul. 68-55,
1968-1 C.B. 140 (each asset considered transferred separately in exchange for a
portion of each category of consideration received; fair market value of each category of
consideration received allocated among transferred assets in proportion to their relative
fair market values).1
Including the amount of the money or the basis of the transferred property in the
stock’s basis without a corresponding adjustment to the stock’s holding period would be

1 The same issue may arise in an acquisitive reorganization if a single shareholder owns all the stock in

both the acquiring corporation and the target corporation. If no acquiring corporation stock is issued, the
shareholder may designate which pre-existing shares in the acquiring corporation take their basis and
holding period from the surrendered target stock and which from the pre-existing acquiring stock, so long
as that designation is consistent with the terms of the reorganization. Treas. Reg. § 1.358-2(a)(2)(iii)(A),
(a)(2)(vii), (c) Example (11). This designation of shares applies only to reorganizations, not to section 351
exchanges. For treatment of transactions that qualify as both reorganizations and section 351 exchanges,
see Treas. Reg. § 1.358-2(a)(2)(viii).

POSTN-106594-20

4

inconsistent with the principle that the holding period of property tracks the sources of
the property’s basis. See, e.g., section 1223(1).
Accordingly, in Situation 1, the portion of each share attributable to the money
transferred in the subsequent transfer has basis equal to the amount of the money and
a holding period dating from the subsequent transfer. In Situation 2, the basis and
holding period of the portion of each share attributable to the property transferred in the
subsequent transfer are determined by referring to that property. Thus, in both Situation
1 and Situation 2, to the extent attributable to the subsequent transfer, Shareholder’s
stock has a holding period less than one year at the time of the sale of the stock on
February 1, Year 2. The gain attributable to the sale of this portion of the Corporation
stock is short-term capital gain.
Situations 1 and 2 illustrate two common forms of transactions that, as the
Service understands it, are being recommended to taxpayers as a means of artificially
extending holding periods. Depending on the facts and circumstances, the same
analysis could apply to similar situations, such as transactions in which (i) Shareholder
is not an individual; (ii) Shareholder initially acquires Corporation’s stock in a taxable
transaction; (iii) Corporation is not a domestic corporation; (iv) the relative values of the
initial transfer and the subsequent transfer are different from those described in
Situations 1 and 2; (v) stock of Corporation is issued in the subsequent transfer, but the
value of such stock does not reflect the value of the money or property transferred to it
in the subsequent transfer; (vi) Shareholder is not the sole shareholder of Corporation,
but the relationship between Shareholder and other shareholders is such that the
subsequent transfer for no consideration represents compensation, a gift, or another
transfer of value from Shareholder to the other shareholders; or (vii) Shareholder does
not dispose of all of Corporation’s stock in a single transaction.
RECOMMENDATION
We recommend that the Service challenge transactions in which a shareholder's
purported holding period in stock of a wholly owned corporation ignores the effect of
meaningless gesture transactions. Depending on the facts and circumstances, the
Service may challenge the transaction on other grounds as well, including that the
transaction lacks economic substance; that the form of the transaction does not
correspond to its substance; or that a purportedly tax-free transfer to a corporation lacks
business purpose or constitutes an ineffective assignment of income or conduit
transaction. In appropriate cases, the Service also may impose accuracy-related
penalties.
If you have any additional questions on this matter, please contact Jeremy AronDine at (202) 317-5116.
Robert H. Wellen
Associate Chief Counsel (Corporate)

